DETAILED ACTION



Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Status of the Claims


Claims 1 and 3-19 are presented for examination. Applicant filed a response to a non-final Office action on 04/29/2022 amending claims 1, 3-7, and 11-18; and canceling claims 2 and 20. In light of Applicant’s amendments, Examiner withdraws the previous § 112, § 101, and § 103 rejections. Examiner has, however, established new objections for claims 1, 3-4, and 8-19; and new § 112, § 101, and § 102, rejections for claims 1 and 3-19 in the instant Office action. Since the new objections and rejections were necessitated by Applicant’s amendment of instant claims, the rejection of claims 1 and 3-19 is a FINAL rejection of the claims.   

Response to Arguments


§ 101 rejection: Applicant is asserting that amending “multifunctional printer” in independent claim 1 renders claims statutory under § 101. Examiner respectfully disagree.    The additional limitation “multifunctional printer” does not render improvements to the functioning of a computer or to any other technology or technical field (see MPEP § 2106.05(a)), nor does it integrate the abstract idea into a practical application under MPEP § 2106.05(b) (particular machine); nor render instant claims patent eligible under MPEP § 2106.05(c) (particular transformations) or MPEP § 2106.05(e) (other meaningful limitations). “Multifunctional printer” here comprises “a processor, a memory, an operation display unit and an image reading unit that reads an image related to an image from a document.” This is nothing but a general purpose computing device performing it routine functions. Thus, claims are not patent eligible under § 101.  

§ 103 rejection: Examiner has carefully considered Applicant’s arguments directed to the previous § 103 rejection, but they are moot in view of new § 102 rejection necessitated by Applicant amendment of the independent claim 1.    

Claim Objections





Independent claim 1 is objected to because of the following informalities: 
Claim 1 element “material” should have an indefinite article before it and claim 1 should recite: “receiving information for a material to be processed.”
Claim 1 element “Optical Character Recognition” should not be capitalized and claim 1 should recite: “extracting a text string from the image through optical character recognition (OCR).” 



Claim 1 element “one user” should have an indefinite article before it and claim 1 should recite: “a company related text is included in the extracted text string to set a plurality of charging destinations related to the company for a one user.” 
Claim 1 element “charging destination” should have an indefinite article before it and claim 1 should recite: “allowing the one user to input or select a charging destination.”
Claim 1 elements “input” and “selection” should have a definite article before them and claim 1 should recite: “the charging destination information table or the charging destination input screen that has received the input or the selection by the one user.”

Dependent claim 3 is objected to because of the following informality: claim 3 recites “notify the user of information.” Since independent claim 1 recites “the one user” in “the operation display unit allowing the one user to input or select charging destination,” claim 3 should recite: “notify the one user of information.” 

Dependent claim 4 is objected to because of the following informality: claim 4 recites “the information of which the user is notified, not notify the user before notifying the specified charging destination.” Since independent claim 1 recites “the one user” in “the operation display unit allowing the one user to input or select charging destination,” claim 4 should recite: “the information of which the one user is notified, not notify the one user before notifying the specified charging destination.” 



Dependent claims 8-10 are objected to because of the following informality: claims 8-10 recite “the processor is configured to notify the user of a list of the plurality of charging destinations associated with a plurality of pieces of the specific information.” Since independent claim 1 recites “the one user” in “the operation display unit allowing the one user to input or select charging destination,” claims 8-10 should recite: “the processor is configured to notify the one user of a list of the plurality of charging destinations associated with a plurality of pieces of the specific information.”

Dependent claims 11-18 are objected to because of the following informalities: 
Claims 11-18 recite “execute optical character recognition for recognizing text on the image.” Since independent claim 1 recites “extracting a text string from the image through optical character recognition (OCR),” claims 11-18 should recite: “execute OCR for recognizing text on the image.” 
Claims 11-18 recite “in a case where the specific information is not included in the image, notify the user of.” Since independent claim 1 recites “the one user” in “the operation display unit allowing the one user to input or select charging destination,” claims 11-18 should recite: “in a case where the specific information is not included in the image, notify the one user of.”
Claims 11-18 recite “notify the user of, out of text strings recognized through the optical character recognition.” Since independent claim 1 recites “extracting a text string from the image through optical character recognition (OCR),” claims 11-18 should recite: “notify the user of, out of text strings recognized through the OCR.” 

Dependent claim 19 is objected to because of the following informalities: claim 19 recites “in a case where a specific text string is selected from the text strings of which the user is notified.” Since independent claim 1 recites “the one user” in “the operation display unit allowing the one user to input or select charging destination,” claim 19 should recite: “in a case where a specific text string is selected from the text strings of which the one user is notified.”


Claim Rejections - 35 USC § 112













The following is a quotation of 35 U.S.C. § 112(b):

(b) CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.



Claims 1 and 3-19 are rejected under 35 U.S.C. § 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention. 

Independent claim 1 recites limitations “the company” in “extracting a text string from the image through Optical Character Recognition (OCR) and referring to a charging destination information table stored in a server device to determine whether a company related text is included in the extracted text string to set a plurality of charging destinations related to the company for one user through the charging destination information table or through a charging destination input screen shown in the operation display unit allowing the one user to input or select charging destination.” There is an insufficient antecedent basis for this limitations in claim 1. Dependent claims 3-19 are rejected based on their dependency. 

Dependent claim 4 recites a limitation “the function” in “in a case of executing the function on a target object identical to the target object related to the information of which the user is notified.” There is an insufficient antecedent basis for this limitation in claims 1, 3, and 4. Dependent claims 7 and 3 are rejected based on their dependency.  

Dependent claims 11-18 recite a limitation “the image” in “the processor is configured to execute optical character recognition for recognizing text on the image.” It is not clear which image is referred to because independent claim 1 recites: (1) “an image related to an image from a document,” and (2) “acquiring an image from the image reading unit during executing the process.” 

Claim Rejections - 35 USC § 101













35 U.S.C. § 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1 and 3-19 are rejected under 35 USC § 101 because they are directed to non-statutory subject matter. The rationale for this finding is explained below.  















The Supreme Court in Mayo laid out a framework for determining whether an applicant is seeking to patent a judicial exception itself or a patent-eligible application of the judicial exception. See Alice Corp., 134 S. Ct. at 2355,110 USPQ2d at 1981 (citing Mayo, 566 U.S. 66, 101 USPQ2d 1961). This framework, which is referred to as the Mayo test or the Alice/Mayo test (“the test”), is described in detail in Manual of Patent Examining Procedure (”MPEP”) (see MPEP § 2106(III) for further guidance). The step 1 of the test: It need to be determined whether the claims are directed to a patent eligible (i.e., statutory) subject matter under 35 USC § 101. Step 2A of the test: If the claims are found to be directed to a statutory subject matter, the next step is to determine whether the claims are directed to a judicial exception i.e., law of nature, natural phenomenon, and abstract idea (Prong 1). If the claims are found to be directed to an abstract idea, it needs to be determined whether the claims recite additional elements that integrate the judicial exception into a practical application (Prong 2). Step 2B of the test: If the claims are directed to a judicial exception, the next and final step is to determine whether the claims recite additional elements that amount to significantly more than the judicial exception.

Step 1 of the Test: 
When considering subject matter eligibility under 35 USC § 101, it must be determined whether the claim is directed to one of the four statutory categories of invention, i.e., process, machine, manufacture, or composition of matter. Here, the claimed invention of claims 1 and 3-19 is a system, which is one of the statutory categories of invention. 
Conclusion of Step 1 Analysis: Therefore, claims 1 and 3-19 are statutory under 35 USC § 101 in view of step 1 of the test.

Step 2A of the Test: 
Prong 1: Claims 1 and 3-19, however, recite an abstract idea of “notifying the specified charging destination of charging information indicating charging” that belongs to certain methods of organizing human activity (i.e., commercial interactions) that are found by the courts to be abstract ideas. The limitations in independent claim 1, which set forth or describe the recited abstract idea, are the following steps: “extracting a text string from the image through optical character recognition (OCR) and referring to a charging destination information table stored in a server device to determine whether a company related text is included in the extracted text string to set a plurality of charging destinations related to the company for one user through the charging destination information table or through a charging destination input screen shown in the operation display unit allowing the one user to input or select charging destination,” “specifying, in a case where specific information is included in the target object or in a case where the charging destination input screen receives input or selections from the one user, one of the plurality of charging destinations associated with the specific information as a specified charging destination,” and “2Customer No.: 31561”Docket No.: 101108-US-348Application No.: 16/920,747performing control to notify the specified charging destination of charging information indicating charging by referring the charging destination information table or the charging destination input screen that has received input or selection by the one user.”  
Prong 2: In addition to abstract steps recited above in Prong 1, independent claim 1 recites additional limitations: “a multifunction printer comprising a processor, a memory, an operation display unit and an image reading unit” that reads an image related to an image from a document.” These additional elements are recited at a high level of generality (e.g., as a generic computing device performing generic functions) such that they amount to no more than mere instructions to apply the exception using a generic computing components. Further, the combination of these additional elements is no more than mere instructions to apply the exception using a generic device. Accordingly, even in combination, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. Further, the following limitations recite insignificant extra solution activity (for example, data gathering): “receiving information for material to be processed, which is a target object, and instruction to execute a process comprising at least one of copying, printing, scanning, and faxing” and  “acquiring an image from the image reading unit during executing the process.” These additional limitations do not integrate the abstract idea into a practical application because they do not impose a meaningful limit on the judicial exception. The additional limitations of independent claim 1 here do not render improvements to the functioning of a computer or to any other technology or technical field (see MPEP § 2106.05(a)), nor do they integrate the abstract idea into a practical application under MPEP § 2106.05(b) (particular machine); MPEP § 2106.05(c) (particular transformations); or MPEP § 2106.05(e) (other meaningful limitations).  
Conclusion of Step 2A Analysis: Therefore, independent claim 1 is non-statutory under 35 USC § 101 in view of step 2A of the test. 	


















Step 2B of the Test: The additional elements of independent claim 1 (see above under Step 2A – Prong 2) are well-understood, routine, and conventional elements that amount to no more than implementing the abstract idea with a computerized system. The Applicant’s Specification describes these additional elements in following terms:
[0012] The image processing apparatus 2, for example, corresponds to a multifunction printer having a plurality of functions such as a function of duplicating, a function of printing, a function of reading, a function of facsimiling, and a function of transmitting electronic mail. 

[0018] The control unit 20 is configured by a processor 20a such as a central processing unit (CPU) and an interface. By operating in accordance with a program 210 stored in the storage unit 21, the processor 20a functions as a receiving section 200, an authenticating section 201, an executing section 202, an extracting section 203, a combining section 204, a setting section 205, a display controlling section 206, and a charging section 207.

[0051] The control unit 30 is configured by a processor 30a such as a central processing unit (CPU) and an interface. The processor 30a operates in accordance with a program 310 stored in the storage unit 31.

[0095] Each section of the processor 20a may be partially or entirely configured by a hardware circuit such as a field programmable gate array (FPGA) and an application specific integrated circuit (ASIC). 

[0096] In the embodiments above, the term "processor" refers to hardware in abroad sense. Examples of the processor include general processors (e.g., CPU: Central Processing Unit) and dedicated processors (e.g., GPU: Graphics Processing Unit, ASIC: Application Specific Integrated Circuit, FPGA: Field Programmable Gate Array, and programmable logic device). 
 
[0098] [] In- 33 - addition, a program used in the exemplary embodiment can be provided by being recorded on a computer-readable recording medium such as a CD-ROM, and may be stored in an external server such as a cloud server and be used via a network. 

This is a description of a general purpose computer. Further, taken as combination, the additional elements add nothing more than what is present when the elements are considered individually. There is no indication that the combination provides any effect regarding the functioning of the computer or any improvement to another technology. Therefore, claims 1 and 20 are well-understood, routine, and conventional. 
Conclusion of Step 2B Analysis: Therefore, independent claims 1 and 20 are non-statutory under 35 USC § 101 in view of step 2B of the test. 


Dependent Claims: Dependent claims 3-19 depend on independent claim 1. The elements in dependent claims 3-19, which set forth or describe the abstract idea, are: “the processor is configured to notify the user of information related to the target object and the specified charging destination before notifying the specified charging destination of the charging information” (claim 3 – further narrowing he abstract idea), “the processor is configured to, in a case of executing the function on a target object identical to the target object related to the information of which the user is notified, not notify the user before notifying the specified charging destination of the charging information” (claim 4 – further narrowing he abstract idea), “the processor is configured to, in a case where a plurality of pieces of the specific information are included in the target object, not notify the specified charging destination of the charging information” (claims 5-7 – further narrowing he abstract idea), “the processor is configured to notify the user of a list of the plurality of charging destinations associated with a plurality of pieces of the specific information” (claims 8-10 – further narrowing he abstract idea), “the processor is configured to execute optical character recognition for recognizing text on the image, and the processor is configured to, in a case where the specific information is not 4Customer No.: 31561included in the image, notify the user of, out of text strings recognized through the optical character recognition, a text string associated with the plurality of charging destinations” (claims 11-18 – further narrowing he abstract idea), and “the processor is configured to, in a case where a specific text string is selected from the text strings of which the user is notified, add the specific text string as the specific information” (claim 19 – further narrowing he abstract idea). 
Conclusion of Dependent Claims Analysis: Dependent claims 3-19 do not correct the deficiencies of independent claim 1 and they are, thus, rejected on the same basis.

Conclusion of the 35 USC § 101 Analysis: Therefore, claims 1 and 3-19 are rejected as directed to an abstract idea without “significantly more” under 35 USC § 101.

Claim Rejections - 35 USC § 102





















The following is a quotation of the appropriate paragraphs of 35 U.S.C. § 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under § 151, or in an application for patent published or deemed published under § 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.



Claims 1 and 3-19 are rejected under 35 U.S.C. § 102(a)(2) as being anticipated by Lawson (2011/0313917 A1).

As to claim 1, Lawson shows a multifunction printer, the multifunction printer comprising a processor, a memory, an operation display unit and an image reading unit that reads an image related to an image from a document (Lawson: page 4, ¶¶ 30-32); the processor is configured to execute steps in the memory including: receiving information for material to be processed, which is a target object, and instruction to execute a process comprising at least one of copying, printing, scanning, and faxing (Lawson: page 7, ¶ 46); acquiring an image from the image reading unit during executing the process (Lawson: page 8, ¶ 54 and ¶ 58); extracting a text string from the image through optical character recognition (OCR) and referring to a charging destination information table stored in a server device to determine whether a company related text is included in the extracted text string to set a plurality of charging destinations related to the company for one user through the charging destination information table or through a charging destination input screen shown in the operation display unit allowing the one user to input or select charging destination (Lawson: page 9, ¶ 60); specifying, in a case where specific information is included in the target object or in a case where the charging destination input screen receives input or selections from the one user, one of the plurality of charging destinations associated with the specific information as a specified charging destination (Lawson: pages 9-10, ¶¶ 62-64; and page 10, ¶ 68); and performing control to notify the specified charging destination of charging information indicating charging by referring the charging destination information table or the charging destination input screen that has received input or selection by the one user (Lawson: page 11, ¶¶ 74-75; and pages 11-12, ¶ 77).  

As to claim 3, Lawson shows all the elements of claim 1. Lawson also shows that the processor is configured to notify the user of information related to the target object and the specified charging destination before notifying the specified charging destination of the charging information (Lawson: page 11, ¶¶ 74-75; and pages 11-12, ¶ 77). 
 

As to claim 4, Lawson shows all the elements of claim 3. Lawson also shows that the processor is configured to, in a case of executing the function on a target object identical to the target object related to the information of which the user is notified, not notify the user before notifying the specified charging destination of the charging information (Lawson: page 11, ¶ 73).  

As to claims 5-7, Lawson shows all the elements of claims 1 and 3-4. Lawson also shows that the processor is configured to, in a case where a plurality of pieces of the specific information are included in the target object, not notify the specified charging destination of the charging information (Lawson: page 11, ¶ 74).  

As to claims 8-10, Lawson shows all the elements of claims 5-7. Lawson also shows that the processor is configured to notify the user of a list of the plurality of charging destinations associated with a plurality of pieces of the specific information (Lawson: page 11, ¶ 73).  

As to claims 11-18, Lawson shows all the elements of claims 1 and 3-9. Lawson also shows that the processor is configured to execute optical character recognition for recognizing text on the image, and the processor is configured to, in a case where the specific information is not included in the image, notify the user of, out of text strings recognized through the optical character recognition, a text string associated with the plurality of charging destinations (Lawson: page 9, ¶ 60).  

As to claim 19, Lawson shows all the elements of claim 11. Lawson also shows that the processor is configured to, in a case where a specific text string is selected from the text strings of which the user is notified, add the specific text string as the specific information (Lawson: page 9, ¶ 60).

Conclusion























The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 

Makkonen (WO 2013/026868 A1) discloses: “An improved ROI detection may be implemented routinely to image data items of all delivery objects in order to expedite the subsequent optical character recognition stage, as shown in figure 1. Improved ROI detection may also be implemented as a complementary stage to image data items that have failed OCR, or processing steps after OCR.”
























Applicant's amendment necessitated the new grounds of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

























Any inquiry concerning this communication or earlier communications from the examiner should be directed to VIRPI H. KANERVO whose telephone number is 571-272-9818. The examiner can normally be reached on Monday – Friday, 10 am – 6 pm. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander G. Kalinowski can be reached on 571-272-6771. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/VIRPI H KANERVO/Primary Examiner, Art Unit 3691